Exhibit 10.95

MEADE INSTRUMENTS CORP.

1997 STOCK INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”) is entered into by and
between Meade Instruments Corp., a Delaware corporation (the “Company”), and
      (“Employee”), as part of the Company’s Fiscal Year 2008 Compensation
Program.

BACKGROUND

WHEREAS, the Company has adopted and the stockholders of the Company have
approved the Meade Instruments Corp. 1997 Stock Incentive Plan (the “Plan”); and

WHEREAS, pursuant to Section 5.1 of the Plan, the Company, upon approval of the
Committee, has granted a Performance Share Award (the “Award”) to Employee upon
the terms and conditions evidenced hereby, as required by the Plan; and

WHEREAS, the Award has been granted to Employee in addition to, and not in lieu
of, any other form of compensation otherwise payable or to be paid to Employee.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants made
herein and the mutual benefits to be derived herefrom, the parties agree as
follows:



1.   Capitalized Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.



2.   Grant of Incentive Award. This Agreement evidences the Company’s grant to
Employee, subject to the terms and conditions hereof and of the Plan, of the
Award with respect to the 2008 fiscal year (the “Plan Year”). The benefits with
respect to the Award will be calculated pursuant to the Plan based upon the
achievement of the performance objectives set forth below. The target amount of
Employee’s bonus will be equal to      % of Employee’s base salary, prorated if
Employee was not employed by the Company for the entire Plan Year (the “Target
Bonus Amount”). The minimum bonus amount Employee may be entitled to receive is
0 (the “Minimum Bonus Amount”), and the maximum bonus amount Employee may be
entitled to receive is two times (2X) the Target Bonus Amount (the “Maximum
Bonus Amount”).



3.   Personal Objectives. Employee shall have certain Personal Objectives to be
achieved during the Plan Year as set forth on Exhibit A attached hereto (the
“Personal Objectives”). To the extent Employee has satisfied some or all of such
Personal Objectives (the determination of which shall be made in good faith by
the Company in a commercially reasonable and prompt manner after the end of the
Plan Year), Employee will receive an Employee Performance Rating. Such Employee
Performance Rating shall be expressed as an overall percentage for all Personal
Objectives in the aggregate.



4.   Company Performance Objectives. The Company shall have certain performance
objectives which shall be determined by referring to the table set forth on
Exhibit B attached hereto. Such table sets forth the Company’s Target Operating
Income (calculated in accordance with generally accepted accounting principles
applied on a consistent basis and consistent with the Company’s Operating Plan
for the Plan Year) and the Company’s corresponding Performance Percentages
against such Target Operating Income amounts (as set forth in the table).  For
purposes of this Agreement, the Company’s Operating Income is defined as
Operating Profit for the Plan Year exclusive of ESOP expense and exclusive of
any bonus expense. In addition, in calculating the Company’s Operating Income
for the Plan Year, to the extent there are any non-recurring or one-time
expenses incurred by the Company during the Plan Year which would otherwise be
included in the calculation of Operating Income, such non-recurring or one-time
expenses may be eliminated from the calculation of Operating Income at the
determination of the Compensation Committee of the Board of Directors of the
Company (such determination to be made in good faith).



5.   Calculation of Award Amount. The aggregate Award amount Employee may
receive pursuant hereto shall be calculated as follows: (i) the Company
Performance Percentage multiplied by (ii) Employee’s Target Bonus Amount (such
product shall be referred to herein as the “Company Bonus Amount”) multiplied by
(iii) Employee’s Performance Rating; provided, however, that in no event shall
Employee be entitled to received an Award amount in excess of the Company Bonus
Amount for the Plan Year. If the Company’s Operating Income exceeds or is less
than the Target Operating Income then the Company Bonus Amount will be increased
or decreased in a pro-rata amount pursuant to the Company Performance Percentage
set forth on Exhibit B. (Also see Exhibit A for bonus calculation examples.)



4.   Restrictions on Transfer. The Award, and any interest thereon or amount
payable in respect thereof, is generally nontransferable as provided in the
Plan.



5.   Conditions; Adjustment. Any Award hereunder is subject to all of the
conditions set forth in the Plan. The Award (including, but not limited to the
Personal Objectives and the Company Performance Percentage) is subject to
adjustment as contemplated by the Plan.



6.   Continuance of Employment. Notwithstanding any commitment of Employee to
remain in the service or employ of the Company (or any affiliate), the Award
shall not confer upon Employee any new or different right with respect to the
continuation of Employee’s service or employment by the Company (or any
affiliate) or alter or interfere in any way with the right of the Company (or
any affiliate) to terminate such service or employment or to change the
compensation of Employee or other terms of Employee’s service or employment, or
otherwise affect any of the terms or conditions of Employee’s separate written
employment agreement (if applicable), except as expressly provided hereunder. In
order for Employee to be eligible to receive any payment hereunder, Employee
must be employed by the Company through the end of the Plan Year. If for any
reason Employee’s employment terminates prior to the end of the Plan Year,
Employee will not be eligible to receive any payment hereunder.



7.   Manner and Timing of Payment; Withholding Tax. Subject to any changes
imposed by or allowed under the provisions of the Plan, benefits with respect to
the Award shall be paid pursuant to the Plan. Payment shall be made as soon as
the Company is able to confirm the amounts to be paid hereunder for the Plan
Year, but in no event shall payment be made later than 105 days after the end of
the Plan Year. Employee agrees to pay or provide for payment of all applicable
withholding taxes in accordance with the Plan.



8.   Amendment. This Agreement may only be amended in writing by an instrument
signed by both parties.



9.   Governing Law. This Agreement, and the legal relations between the parties,
shall be governed by and construed in accordance with the laws of the State of
California without regard to conflicts of law doctrines All actions or
proceedings under or relating to this Agreement will be resolved in a state or
federal court located in Orange County, California; provided, however, that in
the Company’s discretion, such an action may be heard in some other place
designated by it if necessary to acquire jurisdiction over third persons so that
the dispute can be resolved in one action. Each party hereby (i) agrees to
submit to the exclusive jurisdiction of the federal and state courts located in
Orange County, California, (ii) agrees to appear in any such action,
(iii) consents to the exclusive jurisdiction of such courts, and (iv) waives any
objections it might have as to exclusive venue in any such court.



10.   Waiver of Jury Trial. THE COMPANY AND EMPLOYEE HEREBY AGREE TO WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON,
ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE EMPLOYMENT RELATIONSHIP BETWEEN
THEM OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT OR SUCH RELATIONSHIP. The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court or that
relate to the subject matter of this Agreement, including without limitation,
contract claims, tort claims, breach of duty claims, wrongful termination
claims, claims for discharge in violation of public policy, claims of
discrimination and all other common law and statutory claims, to the maximum
extent permitted by law. The Company and Employee each acknowledge that this
waiver is a material inducement to enter into this Agreement, that each has
already relied on the waiver in entering into this Agreement, and that each will
continue to rely on the waiver in their related future dealings. THE COMPANY AND
EMPLOYEE FURTHER WARRANT AND REPRESENT THAT EACH HAS HAD AN OPPORTUNITY TO
REVIEW THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING SUCH OPPORTUNITY TO CONSULT
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
MODIFICATIONS TO OR EXTENSIONS OF THIS AGREEMENT. In the event of arbitration or
litigation, this Agreement may be filed as a written consent to arbitration or
to a trial by the court.



11.   Arbitration. As a material inducement to enter into this Agreement,
Employee and the Company each hereby agree that any “Claims” or “Controversies”
(as defined below) arising out of or in respect to this Agreement (or its
validity, interpretation or enforcement), or Employee’s employment or
termination, that Employee may have against the Company or its officers,
directors, employees, or agents, in their capacity as such, or that the Company
may have against Employee, shall be resolved solely through binding arbitration.
Employee and the Company each hereby acknowledge that this agreement to
arbitrate means that Employee and the Company are relinquishing his/her/its
rights to either a jury trial or court trial for the resolution of any claims
that Employee and the Company may have against the other. “Claims” or
“Controversies” arising out of this Agreement or Employee’s employment or
termination means and includes all claims for breach of this Agreement,
harassment and/or discrimination (including sexual harassment and harassment or
discrimination based on race, color, religion, age, sex, sexual orientation,
ancestry, national origin, marital status, military service, pregnancy, physical
or mental disability, medical condition or any other protected class or
condition), breach of any contract or covenant (express or implied), tort
claims, wrongful termination, whistle-blowing and all other claims relating to
this Agreement or Employee’s employment or termination, except that claims
covered by the Workers’ Compensation Act and claims for unemployment benefits
are not covered by this agreement to arbitrate. All Claims or Controversies
shall be submitted to a single neutral arbitrator. The arbitration shall take
place in Orange County, California, unless otherwise mutually agreed. The
arbitrator shall be mutually agreed-upon by Employee and the Company. If
Employee and the Company cannot agree upon an arbitrator, the selection process
shall be governed by the employment arbitration rules and procedures of the
American Arbitration Association (“AAA”). Regardless of the arbitrator chosen,
the arbitration proceedings shall be governed by the then current AAA procedural
rules, except that if a contrary rule exists: (1) all monetary or provisional
remedies available under applicable state or federal statutory law or common law
will remain available to both parties, (2) except as mutually agreed upon by the
parties, there will be no limitation on discovery beyond that which exists in
cases litigated in Orange County Superior Court and (3) the California Rules of
Evidence shall apply to the arbitration hearing. In connection with any
arbitration proceeding commenced hereby, the prevailing party shall be entitled
to reimbursement of its reasonable attorney’s fees and costs, including
arbitrator fees. This agreement to arbitrate and arbitration procedure is
intended to be the exclusive method of resolving all Claims or Controversies as
described above between Employee and the Company and judgment upon the award
rendered by the arbitrator hereunder may be entered in any court having
jurisdiction thereof.



12.   General Terms. The Award and any payment in respect thereof are subject
to, and the Company and Employee agree to be bound by, the provisions of the
Plan that apply to the Award. Such provisions are incorporated herein by this
reference. Employee acknowledges receiving a copy of the Plan and reading and
understanding its applicable provisions.



13.   Compliance with Section 409A. The Company and Employee each acknowledge
and agree that it is intended that any amounts payable hereunder as well as the
Company’s and Employee’s exercise of authority or discretion hereunder shall
either be exempt from or comply with Section 409A of the Internal Revenue Code,
as amended (including the Treasury regulations and other published guidance
relating thereto) (“Section 409A”) so as not to subject Employee to payment of
any interest or additional tax imposed under Section 409A. To the extent that
any amount payable under this Agreement would trigger the additional tax imposed
by Section 409A, this Agreement shall be modified to avoid such additional tax
yet preserve (to the nearest extent reasonably possible) the intended benefit
payable to Employee.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above.

     
MEADE INSTRUMENTS CORP.,
a Delaware corporation
  EMPLOYEE,
an individual
     
By      
Title      
       
Name      
Address      

     

1

EXHIBIT A

Personal Objectives

1.

2.

3.

4.

5.

To the extent Employee has satisfied some or all of the above Personal
Objectives (the determination of which shall be made in good faith by the
Company in a commercially reasonable and prompt manner after the end of the Plan
Year), Employee will receive an Employee Performance Rating. Such Employee
Performance Rating shall be expressed as an overall percentage for all Personal
Objectives in the aggregate.

The following in an example bonus calculation:

Employee’s base salary is $100,000. Employee’s Target Bonus Amount is 10%. The
Company’s Operating Income for the Plan Year is $     resulting in a Company
Performance Percentage of 120%. Employee’s Performance Rating is determined to
be 85%. Employee’s bonus would be calculated as follows: $100,000 base salary
multiplied by Employee’s Target Bonus Amount of 10% = $10,000; multiplied by the
Company Performance Percentage of 120% = $12,000; multiplied by the Employee’s
Performance Rating of 85% = $10,200. In no event will Employee be entitled to a
bonus in excess of the Maximum Bonus Amount.

2

EXHIBIT B

Company Performance Percentage

Plan Year Operating Income Company Performance Percentage

     
$     
$     
$     
$     
$     
$     
$     
$     
  0%
50%
100%
120%
140%
160%
180%
200%

3